Case 1:20-cv-02875-LDH-PK Document 26 Filed 10/12/20 Page 1 of 3 PageID #: 143
                                                              2001 ROSS AVENUE          AUSTIN           LONDON
                                                              SUITE 900                 BEIJING          MOSCOW
                                                              DALLAS, TEXAS             BRUSSELS         NEW YORK
                                                              75201-2980                DALLAS           PALO ALTO
                                                                                        DUBAI            RIYADH
                                                              TEL +1 214.953.6500       HONG KONG        SAN FRANCISCO
                                                              FAX +1 214.953.6503       HOUSTON          WASHINGTON
                                                              BakerBotts.com



    October 12, 2020

    Hon. LaShann DeArcy Hall, U.S.D.J.                                                  Jonathan Rubenstein
                                                                                        TEL: 2149536594
    U.S. District Court for the Eastern District of New York                            FAX: 2146614594
    225 Cadman Plaza East                                                               jonathan.rubenstein@bakerbotts.com
    Brooklyn, New York 11201

            Re:      NOVAGOLD Resources Inc. v. J Capital Research USA LLC, No. 20-cv-02875-
                     LDH-PK; Plaintiff’s Opposition to Defendant's Objections to Magistrate Judge
                     Kuo’s Denial of their Motion to Stay Discovery

    Dear Judge DeArcy Hall:

           We write on behalf of NOVAGOLD Resources Inc. (“NOVAGOLD”) in opposition to
    J Capital Research USA LLC’s (“JCAP”) objections to Magistrate Judge Kuo’s denial of
    JCAP’s motion to stay discovery (“Objections” or “Obj.”).

            Contrary to JCAP’s representations, Obj. 1, Judge Kuo’s decision was not tentative and
    Judge Kuo did not suggest that Your Honor would need to revisit the issue. Judge Kuo’s ruling
    was clear: based on the arguments, she held that there was not “a strong enough basis to stop
    all discovery . . . especially given [NOVAGOLD’s] concerns about preservation.” Tr. 26:8–
    12. Judge Kuo recognized JCAP’s right to object to her ruling, and that Your Honor may
    overrule her, but directed the parties to proceed with discovery: “So the motion to stay
    discovery was a motion to stay all discovery, I’m denying it. I’m permitting the limited
    discovery to go forward on the items that Mr. Rubenstein outlined, and so unless Judge DeArcy
    Hall overrules me, you should move forward on that.” Tr. 27:23–28:2. Indeed, counsel for
    JCAP expressly asked whether it was Judge Kuo’s intention to stay the issue for hearing by
    Your Honor on October 13, 20201 and Judge Kuo responded that she was “denying the request
    to stay.” Tr. 26:21.

            Tellingly, JCAP’s letter objecting to Judge Kuo’s ruling cites neither the test for
    determining whether discovery should be stayed pending the outcome of a dispositive motion
    nor the applicable standard of review of Judge Kuo’s decision. On its motion, it was JCAP’s
    burden to show good cause for a stay, as determined by three factors: “1) whether [JCAP] made
    a strong showing that [NOVAGOLD’s] claim is unmeritorious; 2) the breadth of discovery and
    the burden of responding to it; and 3) the risk of unfair prejudice to the party opposing the
    stay.” Hollins v. U.S. Tennis Ass’n, 469 F. Supp. 2d 67, 78 (E.D.N.Y. 2006). To show good
    cause for overruling Judge Kuo’s decision it is JCAP’s burden to show that her ruling was
    either “clearly erroneous or contrary to law.” Diaz v. Local 338 of Retail, Wholesale Dept.
    Store Union, United Food and Commercial Workers, No. 13-CV-7187(SJF)(SIL), 2014 WL
    4384712, at *2 (E.D.N.Y. Sept. 3, 2014) (affirming magistrate judge’s denial of a stay of
    discovery pending a motion to dismiss). Neither burden has been met.



    1
             The pre-motion conference originally scheduled for October 13, 2020 has since been adjourned by the
    Court to November 2, 2020.
Case 1:20-cv-02875-LDH-PK Document 26 Filed 10/12/20 Page 2 of 3 PageID #: 144
Hon. LaShann DeArcy Hall, U.S.D.J.                  -2-                                 October 12, 2020


             Far from showing that Judge Kuo’s decision was either “clearly erroneous” or “contrary
    to law,” JCAP’s letter simply repeats the arguments that it made in its letter briefing and at the
    Initial Conference which Judge Kuo heard and, in her discretion, rejected. Contrary to JCAP’s
    representations in its letter, Obj. 1, Judge Kuo did not “recognize” that the discovery issue
    turned on the merits of the dismissal motion. Judge Kuo acknowledged that the merits of the
    motion to dismiss would “inform” her decision about whether to stay discovery but stated at
    the outset that it was not her intent to “get into the weeds” on the motion. Tr. 3: 2–6. The
    record is clear: Judge Kuo heard both parties’ arguments as to each of the three factors guiding
    her ruling and made a reasoned decision that—given the discovery NOVAGOLD intended to
    request and concerns NOVAGOLD raised as to prejudice—JCAP had not raised a “strong
    enough basis” to stay discovery. Tr. 26:8–12. JCAP provides no basis for its attempt to re-
    write the standard for deciding such motions in New York to focus solely on the merits of the
    motion to dismiss.

            JCAP also holds out that it was “cut off” from a full discussion of its motion to stay.
    Obj. 1. While the record shows this is not so, JCAP does not raise any basis here supporting
    its request to stay discovery that was not argued in front of Judge Kuo. JCAP argued both the
    points raised in its letter at length: that opinion is defined broadly to include predictions (Tr.
    11:25–13:22) and that discovery is not relevant to the questions JCAP intends to present in its
    Rule 12(b)(6) motion (Tr. 17:7–22:11).

            It is black letter law that “a pending motion to dismiss is not an automatic ground for a
    stay.” Hollins, 469 F. Supp. 2d at 78. Although a stay may be warranted “under some
    circumstances,” this is not such an instance. Id. In its response to the motion to stay and at the
    Initial Conference, NOVAGOLD refuted JCAP’s purported bases for dismissal: critically,
    while JCAP cites extensively to case law protecting statements of opinion, it ignores that the
    alleged defamatory statements in the Complaint are statements of fact. NOVAGOLD’s
    Opposition to Defendant’s Motion to Adjourn Initial Conference [Dkt. 22] (“Stay Opp.”) 2.
    And JCAP’s other stated grounds for dismissal—that NOVAGOLD has not pleaded actual
    malice or special damages—ignore relevant standards and pleaded facts. Stay Opp. 2. Not
    only are NOVAGOLD’s claims meritorious, but JCAP also failed to show that it will be
    burdened in responding to discovery. Stay Opp. 2. NOVAGOLD additionally articulated the
    prejudice it would suffer if discovery were stayed, both because NOVAGOLD’s reputation and
    business continue to suffer as long as this dispute remains pending and because NOVAGOLD
    believes that documents central to its claims may be in the possession of third parties who have
    not yet been identified, much less placed under an obligation to preserve and produce
    documents. Stay Opp. 3.

            In the same papers and argument, JCAP presented the reasons why it believes that its
    motion to dismiss is meritorious and Judge Kuo held that, properly weighing this factor against
    the other factors relevant to the analysis, JCAP had not made the strong showing required to
    justify a discovery stay. This is the right result. JCAP also argues that the discovery sought
    by NOVAGOLD is irrelevant to the issues it will raise in its Rule 12(b)(6) motion. Obj. 2.
    This argument is beside the point: JCAP has not pointed to any authority suggesting that
    discovery sought during the pendency of a motion to dismiss must relate to the issues raised in
    that motion. Indeed, if this were the case, it would swallow the general rule that discovery
    should proceed despite the pendency of a motion to dismiss absent a showing of good cause
    based on the factors highlighted above.
Case 1:20-cv-02875-LDH-PK Document 26 Filed 10/12/20 Page 3 of 3 PageID #: 145
Hon. LaShann DeArcy Hall, U.S.D.J.                 -3-                               October 12, 2020


            Now, JCAP objects to Judge Kuo’s order and effectively requests a second bite at the
    apple, but JCAP fails to identify any basis on which the Court could determine that Judge Kuo’s
    ruling was either clearly erroneous or contrary to law. We respectfully ask that Your Honor
    overrule JCAP’s objection.

                                                 Respectfully,

                                                 /s/ Jonathan Rubenstein
                                                 Jonathan Rubenstein
